DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Figure 14A, claims 1, 2, 4, 6-9, and 12 in the reply filed on 6/6/22 is acknowledged.
This application being allowed, as detailed below, the restriction is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancel claims 4, 14 and 19

Amend claim 1 to now read:
(Currently Amended)  A semiconductor manufacturing apparatus comprising:
a stage including a placement face, the placement face being a face on which a board and a semiconductor chip are placed, the semiconductor chip being a chip to be bonded to the board via a plurality of bump electrodes;
a bonding tool including a front face, a first suction structure and a second suction structure, the front face facing the placement face, the first suction structure being arranged in a first region, the first region overlapping the semiconductor chip in the front face, the second suction structure being provided in a second region, the second region being arranged around the first region in the front face; [[and]]
a controller 
that relatively moves the bonding tool and the stage close to each other while causing the semiconductor chip to adhere by suction to the surface via a tape using at least the first suction structure in a first time period, 
that controls a temperature of the bonding tool to a first target temperature while keeping substantially equal to a target pressure a pressure applied to the semiconductor chip by the bonding tool in a second time period, the second time period being a period following the first time period, 
that controls a relative distance between the bonding tool and the stage so that the pressure applied to the semiconductor chip by the bonding tool is kept substantially equal to the target pressure and also controls the temperature of the bonding tool to a second target temperature in a third time period, the second target temperature being higher than the first target temperature, the third time period being a period following the second time period, and 
that relatively moves the bonding tool and the stage away from each other while cancelling suction adhesion by the first suction structure and the second suction structure in a fourth time period, the fourth time period being a period following the third time period;
a first exhaust pipe communicating with a space in the first suction structure; and
a second exhaust pipe provided independently of the first exhaust pipe, the second exhaust pipe communicating with a space in the second suction structure,
wherein the controller controls the space in the first suction structure via the first exhaust pipe so that the space in the first suction structure is decompressed and also controls the space in the second suction structure via the second exhaust pipe so that the space in the second suction structure is decompressed in the first time period, and releases the space in the first suction structure from decompression via the first exhaust pipe and also releases the space in the second suction structure from decompression via the second exhaust pipe in the fourth time period.
Amend claim 5 by deleting “a first exhaust pipe communicating with a space in the first suction structure;
a second exhaust pipe provided independently of the first exhaust pipe, the second exhaust pipe communicating with a space in the second suction structure; and”

Amend claim 9 to now read:
9.  (Currently Amended)  A semiconductor manufacturing apparatus comprising:
a stage including a placement face, the placement face being a face on which a board and a semiconductor chip are placed, the semiconductor chip being a chip to be bonded to the board; [[and]]
a bonding tool having a rectangular shape in plan view, the bonding tool including a front face, a first suction structure and a second suction structure, the front face facing the placement face, the first suction structure being arranged in a first region, the first region overlapping the semiconductor chip in the front face, the second suction structure being arranged in a second region, the second region being arranged around the first region in the front face, 
wherein
the first suction structure includes a plurality of first suction holes arranged along a lengthwise direction of the bonding tool, and
the second suction structure includes a plurality of second suction holes arranged so as to surround the first region;
a first exhaust pipe communicating with the first suction holes;
a second exhaust pipe provided independently of the first exhaust pipe, the second exhaust pipe communicating with the second suction holes; and
a controller that controls decompression of the first suction holes via the first exhaust pipe and decompression of the second suction holes via the second exhaust pipe, independently of each other.

5)	Amend claim 15 by deleting “a first exhaust pipe communicating with a space in the first suction structure;
a second exhaust pipe provided independently of the first exhaust pipe, the second exhaust pipe communicating with a space in the second suction structure; and”

Amend claim 16 to now read:
16.  (Currently Amended)  A method of manufacturing a semiconductor device comprising:
placing a board and a semiconductor chip on a placement face of a stage in a semiconductor manufacturing apparatus, the board and the semiconductor chip being to be formed into a semiconductor device, the semiconductor chip being to be bonded to the board via a plurality of bump electrodes, the semiconductor manufacturing apparatus including the stage and a bonding tool, the bonding tool including a front face, a first suction structure and a second suction structure, the front face facing the placement face, the first suction structure being arranged in a first region, the first region overlapping the semiconductor chip in the front face, the second suction structure being arranged in a second region, the second region being arranged around the first region in the front face;
relatively moving the bonding tool and the stage close to each other while causing the semiconductor chip to adhere by suction to the surface via a tape using at least the first suction structure;
controlling a temperature of the bonding tool to a first target temperature while keeping to a target pressure a pressure applied to the semiconductor chip by the bonding tool;
controlling a relative distance between the bonding tool and the stage so that the pressure applied to the semiconductor chip by the bonding tool is kept substantially equal to the target pressure and also controlling the temperature of the bonding tool to a second target temperature higher than the first target temperature; and
relatively moving the bonding tool and the stage away from each other while cancelling suction adhesion by the first suction structure and the second suction structure,
wherein
the semiconductor manufacturing apparatus further includes:
a first exhaust pipe communicating with a space in the first suction structure, and
a second exhaust pipe provided independently of the first exhaust pipe, the second exhaust pipe communicating with a space in the second suction structure,
the relatively moving the bonding tool and the stage close to each other includes controlling the space in the first suction structure via the first exhaust pipe so that the space in the first suction structure is decompressed and also controlling the space in the second suction structure via the second exhaust pipe so that the space in the second suction structure is decompressed, and
the relatively moving the bonding tool and the stage away from each other includes releasing the space in the first suction structure from decompression via the first exhaust pipe and also releasing the space in the second suction structure from decompression via the second exhaust pipe.

Amend  claim 20 to now read:
20.  (Currently Amended)  The method of manufacturing a semiconductor device according to claim [[19]] 16, wherein
the semiconductor manufacturing apparatus further includes:
a first exhaust pipe communicating with the first suction structure[[;]],
a second exhaust pipe provided independently of the first exhaust pipe, the second exhaust pipe communicating with a space in the second suction structure[[;]], and
a third exhaust pipe provided independently of the first exhaust pipe and the second exhaust pipe, the third exhaust pipe communicating with the check hole,
the relatively moving the bonding tool and the stage close to each other includes controlling a space in the first suction structure via the first exhaust pipe so that the space in the first suction structure is decompressed,
the controlling the temperature of the bonding tool to the second target temperature includes controlling the space in the second suction structure via the second exhaust pipe so that the space in the second suction structure is decompressed when abnormality of the tape is detected via the third exhaust pipe and the check hole, and
the relatively moving the bonding tool and the stage away from each other includes releasing the space in the first suction structure from decompression via the first exhaust pipe and releasing the space in the second suction structure from decompression via the second exhaust pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches the state of the art.
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	7/21/22